Title: William Temple Franklin to Caleb Whitefoord, 7 August 1783
From: Franklin, William Temple
To: Whitefoord, Caleb


          
            My dear Sir,
            Passy, 7th Augt, 1783.
          
          I have been so much taken up with Business since the rect of your Letter, inclosing me
            an Introduction to Mrs Hesse, that I have hitherto delay’d answering it. I have not however been deficient in complying
            with your request relative to that amiable and accomplish’d
            Lady: She has form’d with Mr Brillon not
            merely an Acquaintance, but really a Friendship; and it is impossible for any one to be
            more universally liked, than she has made herself here by her Person and pleasing
            Manners. We all exceedingly Regret, that her stay among us has been so short and we are
            perpetually talking of going all together to England to make her Visit. I really should
            not be surprised if Mr Brillon and Family should carry this Project into execution in
            the Fall. As to my Grandfather and myself, I hardly know what will become of us; He has
            no Answer from Congress to his repeated Applications to Retire, and so continues here,
            tho’ with much Reluctance. I wish ardently to be able to visit England before we Return,
            were it only for eight Days, to see you and my other Friends, and embrace my Father. He
            cannot regret more than I do our long Separation, and the interruption in our
            Correspondence;—he knows the Character of some of our Rulers, and cannot but approve of
            my discretion.
          Our Negotiations do not go on so well as when Mr. O. and you were here. We have lost by the change a
            worthy Friend, and your Country, an able and upright Minister.
          Adieu my dear Sir,—I write in haste in hopes of being in time to request Mrs Hesse to
            take charge of my Letter.— My Grandfather and Mr and Mrs Jay present you their
            affectionate Compts as likewise to Mr Oswald, to whom please to remember me in the most
            affectionate Manner,—and believe me, as ever, Sincerely yours
          
            W. T. Franklin.
          
          
            Congress have alone Authority to appoint Consuls. The Place at Calais has already
              been asked for by 50 Persons. If a Frenchman is appointed, it is likely to be Le Veux, our old Correspt.
          
        